Case: 16-60511       Document: 00514194591         Page: 1     Date Filed: 10/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                     No. 16-60511                                    FILED
                                   Summary Calendar                           October 13, 2017
                                                                                Lyle W. Cayce
FELIPE CASTILLO-DE LA GARZA
                                                                                     Clerk


                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A205 508 924


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Felipe Castillo-De La Garza, a native and citizen of Mexico, seeks review
of the Board of Immigration Appeals’ (BIA) order dismissing his appeal of the
Immigration Judge’s denial of his application for withholding of removal; in
support, he claims he will be persecuted upon return to Mexico. (He has
conceded removability, and abandoned his claims for cancellation of removal,
asylum, and protection under the Convention Against Torture. E.g., Soadjede


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-60511    Document: 00514194591     Page: 2   Date Filed: 10/13/2017


                                 No. 16-60511

v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (issues not raised and briefed
abandoned).)
      The BIA’s denial of withholding of removal is reviewed for substantial
evidence. E.g., Sealed Petitioner v. Sealed Respondent, 829 F.3d 379, 383 (5th
Cir. 2016); Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). This court
will not reverse the BIA’s decision on substantial-evidence review unless it
concludes “not only that the evidence supports a contrary conclusion, but also
that the evidence compels it”. Zhang, 432 F.3d at 344 (emphasis in original)
(citing Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005)).
      To support his claim for withholding of removal, Castillo was required to
show a clear probability he will suffer persecution upon return to Mexico based
on his membership in a particular, protected social group. Roy v. Ashcroft, 389
F.3d 132, 138 (5th Cir. 2004). Immigration law, inter alia, protects only those
groups “of persons that share a common immutable characteristic that they
either cannot change or should not be required to change because it is
fundamental to their individual identities or consciences”. Orellana-Monson
v. Holder, 685 F.3d 511, 518 (5th Cir. 2012) (internal citation omitted).
      The particular social groups Castillo identified do not, however, satisfy
the particularity and social-distinction requirements for withholding of
removal. E.g., Gonzalez-Soto v. Lynch, 841 F.3d 682, 684 (5th Cir. 2016);
Orellana-Monson, 685 F.3d at 521–22. Our court has previously held neither
young males subject to violence for refusing to join cartels, nor immigrants
perceived to be wealthy based on their ties to the United States, are protected
social groups for purposes of withholding removal. E.g., Ramirez-Pineda v.
Holder, 599 F. App’x 233, 234 (5th Cir. 2015) (young men targeted because they
refused to join gang not a particular group); Gonzalez-Soto, 841 F.3d at 684
(“persons believed to be wealthy because they are returning . . . from the United



                                       2
    Case: 16-60511     Document: 00514194591     Page: 3   Date Filed: 10/13/2017


                                  No. 16-60511

States” not a particular group) (citing Diaz v. Holder, 537 F. App’x 357, 358
(5th Cir. 2013)). Castillo, therefore, has not shown a clear probability of future
persecution based on his membership in a protected social group.
      DENIED.




                                        3